People v Tyler L.E. (2018 NY Slip Op 04497)





People v Tyler L.E.


2018 NY Slip Op 04497


Decided on June 15, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


818 KA 16-02263

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vTYLER L.E., DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


WENDY S. SISSON, GENESEO, FOR DEFENDANT-APPELLANT. 
KEITH A. SLEP, DISTRICT ATTORNEY, BELMONT (J. THOMAS FUOCO OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Allegany County Court (Terrence M. Parker, J.), rendered June 14, 2016. The judgment convicted defendant, upon a jury verdict, of robbery in the third degree and criminal possession of a weapon in the fourth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously modified on the law by vacating the sentence and as modified the judgment is affirmed, and the matter is remitted to Allegany County Court for resentencing.
Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of robbery in the third degree (Penal Law
§ 160.05) and criminal possession of a weapon in the fourth degree
(§ 265.01 [1]). Contrary to defendant's contention, the sentence imposed on the count of robbery in the third degree is not unduly harsh or severe. Nevertheless, County Court erred in failing to impose a sentence for each count of which defendant was convicted (see CPL 380.20). We therefore modify the judgment by vacating the sentence, and we remit the matter to County Court for resentencing (see People v Sturgis, 69 NY2d 816, 817-818 [1987]; People v Bradley, 52 AD3d 1261, 1262 [4th Dept 2008], lv denied 11 NY3d 734 [2008]).
Entered: June 15, 2018
Mark W. Bennett
Clerk of the Court